 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT FOURT
FOR THE NORTHERN DISTRICT OF (TEXAS OCT -9 2019
AMARILLO DIVISION

 

 

 

 

CLERK, U.S. DISTRICT COURT
BY Deputy

UNITED STATES OF AMERICA

 

 

 

Plaintiff,
Vv. Criminal Action No. 2:19-CR-00104-Z-BR

JORGE ANTONIO ALARCON (1)

C2 COR COR tO? OR OD 60? COR 4OD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 24, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Jorge Antonio Alarcon filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jorge Antonio Alarcon was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Jorge Antonio Alarcon; and
ADJUDGES Defendant Jorge Antonio Alarcon guilty of Count One in violation of 18 U.S.C. §

1708. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 9, 2019.

 

MATHEW J. ACSMARYK
TED STATES DISTRICT JUDGE

 
